Citation Nr: 0719191	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  06-03 548A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire

THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a throat disorder.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse

ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2005 decision by the RO in Manchester, New 
Hampshire.

In January 2007, to support his claims, the veteran testified 
at a videoconference hearing before the undersigned Veterans 
Law Judge (VLJ) of the Board.  

Since the claims must be further developed before being 
decided on appeal, the Board is remanding them to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The veteran has repeatedly alleged that he was treated for 
the conditions at issue shortly after his discharge from 
service in 1968, at the VA Medical Center (VAMC) in Newark, 
New Jersey.  He reiterated this allegation during his recent 
January 2007 videoconference hearing and indicated that, when 
he filed his application in May 2004 (VA Form 21-526) for 
disability attributable to these conditions, he mistakenly 
indicated that he had not initially been treated for them 
until 1979 at Chesire Medical Associates.  He said he simply 
misread the question on the application and definitely 
received relevant treatment prior to that.

Records show the RO made several requests in an attempt to 
find any relevant records concerning the treatment the 
veteran reportedly received in 1968 at the Newark VAMC.  But 
all attempts to locate these records have been futile, 
and no additional records from there appear forthcoming.  
38 C.F.R. § 3.159(c)(2).

Nevertheless, there are additional private treatment records 
that need to be obtained prior to deciding this appeal.  VA 
is required to make reasonable efforts to help the veteran 
obtain these relevant records.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159(c)(1) (2006).

Although two statements have been submitted from B. L. Stern, 
M.D., of Cheshire Medical Associates (which, again, is where 
the veteran indicated in his May 2004 claim application he 
had been treated since 1979), it does not appear the actual 
clinical records of his treatment at this facility over the 
course of these many years have been obtained, and they 
should be prior to deciding his appeal.  See, e.g., Gregory 
v. Brown, 8 Vet. App. 563 (1996).

Additionally, in various VA outpatient treatment records 
dated from 2003 to 2006, it was noted the veteran was also 
receiving treatment from a private orthopedist, Dr. Forbes, 
and that in 1985 the veteran underwent arthroscopic surgery 
on his right knee.  So these other records need to be 
obtained, too.

Lastly, in a January 2006 statement the veteran indicated he 
had been awarded disability benefits by the Social Security 
Administration (SSA), but there are no records on file 
pertaining to that grant.  The Court has made it abundantly 
clear that the records concerning awards of Social Security 
disability benefits are also relevant in deciding a veteran's 
VA claim if the basis of the SSA award was the condition(s) 
now at issue before VA.  Masors v. Derwinski, 2 Vet. App. 181 
(1992).  See, too, Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  So the SSA's records also need to be obtained.



Accordingly, the claims are REMANDED for the following 
development and consideration:

1.  With the veteran's assistance and, 
if necessary, authorization, obtain all 
outstanding records of his pertinent 
treatment.  This should include, but is 
not limited to, records of his 
treatment at (a) Cheshire Medical 
Associates since 1979, (b) from Dr. 
Forbes, and (c) concerning the right 
knee arthroscopy in 1985.

2.  Obtain all documents pertaining to 
the veteran's receipt of disability 
benefits from the SSA, including copies 
of the decision on his claim, 
any medical records used to make the 
determination of entitlement, and any 
hearing transcripts, etc.

3.  Then readjudicate the claims in 
light of the additional evidence 
submitted and otherwise obtained since 
the most recent supplemental statement 
of the case (SSOC) in May 2006.  If the 
claims are not granted to the veteran's 
satisfaction, send him and his 
representative another SSOC and give 
them time to respond to it before 
returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



